Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
The feature “the first radio module base” in line 4 of claim 1, line 2 and lines 6-7 of claim 5, should be changed to “the radio module base” to provide proper antecedent basis for the feature “a radio module base” in lines 3-4 of the claim 1.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Emerick et al
(US 2017/0187105) in view of Pines (US 5,323,295).
Regarding claim 1, Emerick discloses in Figures 1-19, a radio assembly, comprising:
a first radio module (see Figs. 16-19) and a radome (19-2, see Fig. 19);
the radio module having a first heatsink (16-5, Figs. 16 and 19) disposed on one side, a radio module base on the other side thereof, the 
Emerick does not disclose the heatsink defining a cable channel for routing at least one power
cable and at least one data cable.
Pines discloses in Figures 1-2, the heatsink (10) defining a cable channel (20, 22) for routing at
least one power cable (14) and at least one data cable (12, 16).
It would have been obvious to one having ordinary skill in the art before the time the invention
was made to modify the first heatsink of Emerick with the heatsink defining a cable channel as taught by
Pines for providing an ease of production and maintenance. Therefore, to employ having the first heatsink as claimed invention would have been obvious to person skill in the art.
Regarding claim 2, as applied to claim 1, Emerick discloses in Figure 16,
a reflector (Module metal Plate 2-1, Figs. 2, 5-6, 8, 14, 17) disposed between the radome (19-2,
Fig.19) and the radio module base (Module metal Support 12-1); the base (Module Metal Support 12-1, Fig. 16) including a plurality of standoffs (16-3, Figs. 16-17, 19), the plurality of standoffs (16-3) configured to offset a substantial portion of at least the first radio module from the reflector (2-1, Fig. 17).
Regarding claim 3, as applied to claim 1, Emerick discloses in Figure 34B, wherein the plurality of
fins (16-5) are oriented 45 degrees with respect to the plurality of standoffs.
Regarding claim 5, as applied to claim 1, Emerick discloses in Figures 15-16 and 19,
a reflector (Module Metal Plate 2-1), the 
12-1) being disposed on the reflector (2-1);
at least one pin (“screws, nuts and bolts”, see par. 0061), the at least one pin configured to
fasten (via hole 2-3, Figs. 14-15) the at least one radio module base (12-1, Fig. 14) to the reflector (2-1,
Fig. 14); and
the radome (19-2, Fig. 19) including a plurality of antennas (Antenna, see Fig. 16), the reflector (2-1, Fig. 19) being disposed on the radome (19-2).
Regarding claims 6-8, as applied to claim 5, Emerick discloses in Figures 14-15, wherein the at
least one pin includes a plurality of pins (“screws, nuts and bolts”, see par. 0061), wherein the at least one pin is configured to be misaligned with a back lobe of a row of the plurality of antennas.
Regarding claim 9, as applied to claim 5, Emerick discloses in Figure 1, wherein the plurality of
antennas are dipole antennas (1-2, par. 0048).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Emerick et al (US 2017/0187105) in view of Pines (US 5,323,295) and further in view of Pierides (US 2013/0223012).
Regarding claim 4, Emerick and Pines disclose every feature of claimed invention as expressly recited in claim 3, except for further comprising 
a second radio module having a second heatsink disposed on one side of the second radio module;
wherein the plurality of fins of the first heat sink of the first radio module is oriented 45 degrees in a first direction and a plurality of fins of the second heat sink of the second radio module is oriented 45 degrees in the opposite direction of the first direction.
Pierides discloses in Figure 15, a second radio module (1520) having a second heatsink disposed on one side of the second radio module;
wherein the plurality of fins (right fins) of the first heat sink of the first radio module (1510) is oriented 45 degrees in a first direction and a plurality of fins (left fins) of the second heat sink of the second radio module is oriented 45 degrees in the opposite direction of the first direction.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the fins of Emerick with the fins having directions of the radio modules as taught by Pierides to improve heat exchange. Therefore, to employ having the fins as claimed invention would have been obvious to person skill in the art.
Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive:
Independent claim 1:
In response to applicant’s arguments that the radio module base is located inside the radome and the heatsink but not between, the argument is not persuasive. The term “between” does not exclude the radio module base from placed inside the radome. From top to bottom of a surface to surface or a point to point of the radome, radio module base and heatsink, the radio module base is in between the heatsink and the radome.
In response to applicant’s argument that Pines fails to disclose the first heatsink defining a cable channel for routing at least one power cable and at least one data cable, the argument is not persuasive. Pines discloses in Figure 1-2, the heatsink body 10 comprises a cavity 20 and circuit board 26 mounted in the cavity 20. The circuit board 26 has three plug-in connectors 12, 14, 16 mounted on the circuit board 26, see Fig. 1. Therefore, the cavity 20 has three plug-in connectors 12, 14, 16. The plug-in connector 12 communicates with wires to receive input signals, see col. 3, lies 7-11 and 55-57. Thus, the wires to receive input signals communicate with the plug-in power connector 12 in the cavity 20 are considered as at least one data cable of invention. The plug-in connector 14 receives power, see col. 3, lies 7-11 and 55-57. In order to receives power, the plug-in connector 14 has to plug with power wires or cable in the cavity 20. Therefore, Pines clearly discloses in Figures 1-2, the heatsink (10) defining a cable channel (20) for routing at least one power cable (14) and at least one data cable (12).
Dependent claims 2-9: there is no specific argument for dependent claims 2-9 besides the argument for independent claim 1 as above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845